DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-19 are currently pending. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    375
    1022
    media_image1.png
    Greyscale
Claims 1-5, 7-10, 12-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chen (US 5282962 A).
Annotated fig. 3 of Chen.
Regarding claim 1, Chen discloses a protein skimmer cap (4 and 7, figs. 1-3, 5-6) for attachment to a protein skimmer (1, figs. 1-4, 6, 11), said cap preventing outward spray of aquarium waste (fig. 6), comprising: 
a surrounding member (4) enclosing a center member (see annotated fig. 3 above) and an end member (annotated fig. 3); 
said center member is affixed to the center of said surrounding member (col. 8, lines 35-41 and figs. 2-3, 5 at least teaching center member of 7 centrally affixed to 4) ; 
said end member is affixed to said center member (figs. 1-3, 5-6).  
Regarding claim 2, Chen discloses the protein skimmer cap of claim 1, and further discloses wherein said surrounding member (4) is concave shaped (annotated fig. 3 showing 4 including 43 with a concave shape).  
Regarding claim 3, Chen discloses the protein skimmer cap of claim 1, and further discloses wherein said surrounding member is rectangular shaped (fig. 2 teaching 4 having a rectangular shape).  
Regarding claim 4, Chen discloses the protein skimmer cap of claim 1, and further discloses wherein said surrounding member (4) is weighted (col. 6, lines 45-53).  
Regarding claim 5, Chen discloses the protein skimmer cap of claim 1, and further discloses wherein said center member is cylindrical shaped (fig. 2 teaching center member portion of 7 having a cylindrical shape).  
Regarding claim 7, Chen discloses the protein skimmer cap of claim 1, and further discloses wherein said center member is weighted (col. 8, lines 33-41, fig. 5).  
Regarding claim 8, Chen discloses the protein skimmer cap of claim 1, and further discloses wherein said center member is hollow (fig. 5 teaching hollow portion within center member portion of 7).  
Regarding claim 9, Chen discloses the protein skimmer cap of claim 1, and further discloses wherein said center member is solid (fig. 5 teaching 71 and 75 are solid, col. 9, lines 3-11).  
Regarding claim 10, Chen discloses the protein skimmer cap of claim 1, and further discloses wherein said end member is concave shaped (annotated fig. 3).  
Regarding claim 12, Chen discloses the protein skimmer cap of claim 1, and further discloses wherein said end member is circular shaped (fig. 2 showing end member of 7 having a circular shape).  
Regarding claim 13, Chen discloses the protein skimmer cap of claim 1, and further discloses wherein said end member is weighted (intrinsic property of end member of 7).  
Regarding claim 14, Chen discloses the protein skimmer cap of claim 1, and further discloses wherein said end member is hollow (fig. 5 teaching openings through end member of 7).  
Regarding claim 15, Chen discloses the protein skimmer cap of claim 1, and further discloses wherein said end member is solid (fig. 5 teaching a solid cross-section of end member of 7).  
Regarding claim 16, Chen discloses the protein skimmer cap of claim 1, and further discloses wherein said protein skimmer cap (4) is composed of plastic (col. 6, lines 45-53).  
Regarding claim 18, Chen discloses the protein skimmer cap of claim 1, and further discloses wherein said protein skimmer cap (4, 7) is built into a protein skimmer system (shown in figs. 1-4, 6 at least).  
Regarding claim 19, Chen discloses a method of employing said protein skimmer cap (4, 7) from claim 1 (see analysis of claim 1 above), to prevent outward spray of aquarium waste from protein skimmer, comprising: 
applying said end member of said protein skimmer cap onto a protein skimmer collection cup (3 and 8; figs. 2-3 at least teaching 7 applied onto 3 and 8) such that one or more air vents (82) remain unblocked and said surrounding member encloses all of said one or more air vents (figs. 3 and 6, col. 5, lines 8-16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen.
Regarding claim 6, Chen teaches the protein skimmer cap of claim 1, but does not explicitly teach wherein said center member is rectangular shaped.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the center member of Chen to have a rectangular shape, in order to better accommodate components of the protein skimmer and achieve a desired aesthetic as determined by the user. Further, applicant has not shown patentable significance of the center member having a rectangular shape over a cylindrical shape (see, e.g., applicant’s specification at paragraphs [0014] and [0043]), and since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 11, Chen teaches the protein skimmer cap of claim 1, but does not explicitly teach wherein said end member is rectangular shaped.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the end member of Chen to have a rectangular shape, in order to better accommodate components of the protein skimmer and achieve a desired aesthetic as determined by the user. Further, applicant has not shown patentable significance of the end member having a rectangular shape over a circular shape (see, e.g., applicant’s specification at paragraphs [0020] and [0042]), and since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 17, Chen teaches the protein skimmer cap of claim 1, but does not explicitly teach wherein said protein skimmer cap is composed of clay.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the protein skimmer cap of Chen to be composed of clay, in order to improve filtering effect through its germicidal properties. Further, applicant has not shown patentable significance of composing the cap of clay over plastic (see, e.g., applicant’s specification at paragraphs [0025] and [0037]), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice. In re Leshin, 125 USPQ 416.
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure. The references have many of the elements in the applicant’s disclosure and claims. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hae Rie Jessica Byun whose telephone number is (571) 272-3212. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.J.B./Examiner, Art Unit 3643                                                                                                                                                                                                        

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643